In an action to recover damages for personal injuries, the defendant third-party plaintiff, Koskinou Trans, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Golar, J.), dated December 15, 1999, as granted the motion of the third-party defendants for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the Supreme Court did not prematurely grant summary judgment to the third-party defendants. In opposition to the prima facie case of the third-party defendants for judgment in their favor as a matter of law, the appellant failed to raise a triable issue of fact regarding the liability of the third-party defendants, and failed to explain how the discovery it sought would bear on the issue of liability (see, Schatz v St. Paul Fire & Mar. Ins. Co., 269 AD2d 380). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.